            Case 2:20-cv-00700-JLR-MLP Document 194 Filed 12/23/20 Page 1 of 4




 1                                                              Honorable James L. Robart
                                                             Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT FOR THE
 8
                          WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10
11    WILFREDO FAVELA AVENDAÑO, et
12    al.,                                         NO. C20-0700 JLR-MLP

13                            Petitioners,         STIPULATED MOTION TO EXTEND
14      v                                          DEADLINES AND ORDER

15    NATALIE ASHER, et al.,                       Noted for: December 22, 2020
16
                              Respondents.
17
18
19          The parties stipulate and move for a two-week extension of the current deadlines.
20
     There is good cause to extend the deadline for the parties to respond to the discovery
21
22 requests, which is currently due on December 24, 2020. Dkt. No. 160. Although Federal
23 Respondents will timely respond to parts of Petitioners’ discovery requests, Federal
24
     Respondents require an extension to complete their responses. Federal Respondents’
25
26 ability to gather the information has been delayed due to their ongoing efforts to provide
27 custody redeterminations for detainees deemed potentially at risk of a serious illness due
28
      STIPULATED MOTION TO EXTEND DEADLINES                               UNITED STATES ATTORNEY
                                                                           1201 PACIFIC AVE., STE. 700
      C20-0700 JLR-MLP 1
                                                                              TACOMA, WA 98402
                                                                                (253) 4258-3800
           Case 2:20-cv-00700-JLR-MLP Document 194 Filed 12/23/20 Page 2 of 4




 1 to COVID-19, planning and implementing safety protocols, and maintaining the safety of
 2
     the detainees at the facility. The personnel needed to respond to the discovery requests
 3
     are the same personnel working on these matters, and the same personnel that worked on
 4
 5 responding to Petitioners’ motion for a temporary restraining order. In addition, staffing
 6
     is limited due to the end of the year and holidays.
 7
            Petitioners and Respondent Stephen Langford have agreed to the extension to the
 8
 9 discovery deadline. To ensure that none of the parties are prejudiced by the extension,
10
     the parties also request two-week extensions of the discovery and dispositive motion
11
     deadlines set by this Court. Dkt. No. 124. This will provide the parties with time to
12
13 review the discovery responses and resolve any potential discovery issues.
14
            For good cause, the parties agree and respectfully request the following
15
     extensions:
16
17    Deadline                       Initial Deadline Date        Proposed Deadline Date
18
      Response to discovery          12/24/2020                   1/7/2021
19    requests
20    Close of discovery             2/4/2021                     2/18/2021

21    Dispositive motions            3/4/2021                     3/18/2021
22
23
24 //
25 //
26
   //
27
28 //
      STIPULATED MOTION TO EXTEND DEADLINES                              UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVE., STE. 700
      C20-0700 JLR-MLP 2
                                                                             TACOMA, WA 98402
                                                                               (253) 4258-3800
         Case 2:20-cv-00700-JLR-MLP Document 194 Filed 12/23/20 Page 3 of 4




1 DATED this 22nd day of December, 2020.
2
                                        Respectfully submitted,
3
                                        BRIAN T. MORAN
4                                       United States Attorney
5
                                        /s/Michelle R. Lambert
6                                       MICHELLE R. LAMBERT, NYS #4666657
                                        Assistant United States Attorney
7
                                        United States Attorney’s Office
8                                       1201 Pacific Avenue, Suite 700
                                        Tacoma, WA 98402
9
                                        Phone: 253-428-3824
10                                      Email: michelle.lambert@usdoj.gov
                                        Attorneys for Federal Respondents
11
12
13                                      ACLU NATIONAL PRISON PROJECT

14                                      /s/ Eunice H. Cho
15                                      EUNICE H. CHO, WSBA No. 53711
                                        915 15th St. NW
16                                      Washington, DC 20005
                                        Tel: 202-548-6616
17
                                        Email: echo@aclu.org
18                                      Attorney for Petitioners-Plaintiffs
19
20                                      III BRANCHES LAW, PLLC
21                                      /s/ Joan K. Mell
22                                      JOAN K. MELL, WSBA #21319
                                        1019 Regents Blvd., Suite 204
23                                      Fircrest, WA 98466
24                                      Tel: 253-566-2510
                                        Email: joan@3brancheslaw.com
25                                      Attorney for Respondent Stephen Langford
26
27
28
     STIPULATED MOTION TO EXTEND DEADLINES                        UNITED STATES ATTORNEY
                                                                   1201 PACIFIC AVE., STE. 700
     C20-0700 JLR-MLP 3
                                                                      TACOMA, WA 98402
                                                                        (253) 4258-3800
         Case 2:20-cv-00700-JLR-MLP Document 194 Filed 12/23/20 Page 4 of 4




1                                       ORDER
2         It is hereby ORDERED that:
3
          For good cause shown, the deadlines are extended as follows:
4
                  Deadline                      Proposed Deadline Date
5
6                 Responses to discovery        1/7/2021
7                 requests
                  Close of discovery            2/18/2021
8
9                 Dispositive motions           3/18/2021

10
11
          Dated this 23rd day of December, 2020.
12
13                                                 A
14                                                 MICHELLE L. PETERSON
                                                   United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATED MOTION TO EXTEND DEADLINES                             UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVE., STE. 700
     C20-0700 JLR-MLP 4
                                                                           TACOMA, WA 98402
                                                                             (253) 4258-3800
